Exhibit 10.4
 
[EXECUTION
COUNTERPART]
 
CONSENT AND FIRST AMENDMENT
 
CONSENT AND FIRST AMENDMENT dated as of December 30, 2009 (this “Amendment”) by
and among ANIKA THERAPEUTICS, INC., a Massachusetts corporation (“Borrower”);
ANIKA SECURITIES, INC., a Massachusetts securities corporation (“Anika
Securities”); each lender signatory hereto (collectively, the “Lenders” and
individually, a “Lender”); and BANK OF AMERICA, N.A., as Administrative Agent
(as such term is defined in the Credit Agreement referred to below).
 
WHEREAS, the Borrower, Anika Securities, Lenders and Administrative Agent are
parties to a Credit Agreement dated as of January 31, 2008 (as amended from time
to time, the “Credit Agreement”), pursuant to which the Lenders agreed to make
certain loans to the Borrower.
 
WHEREAS, the Borrower has requested the Lenders to consent to the FAB
Acquisition described below and to amend certain provisions of the Credit
Agreement, and the Lenders are willing to consent to the foregoing, all on the
terms and conditions provided herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           Definitions.  Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.
 
2.           Consent to FAB Acquisition.  Subject to the satisfaction of the
conditions precedent specified in Section 5 below, but effective as of the date
hereof, the Required Lenders hereby consent to the acquisition by the Borrower,
on the terms and conditions set forth in the FAB Purchase Agreement, from the
Seller of 100% of the outstanding capital stock of FAB owned by the Seller.  For
avoidance of doubt and notwithstanding any other provision of this Amendment,
the foregoing consent shall not be deemed to be a consent to any Change of
Control.
 
3.           Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent specified in Section 5 below, but effective as of the date
hereof:
 
(a)           Section 1.01 of the Credit Agreement shall be amended by adding
the following new definitions in their appropriate alphabetical order:
 
“Collateral” means all of the “Collateral” referred to in the Pledge Agreement
and all of the other property that is or is intended under the terms of the
Pledge Agreement to be subject to Liens in favor of the Administrative Agent for
the benefit of the Secured Parties.
 

--------------------------------------------------------------------------------


 
“FAB” means Fidia Advanced Biopolymer S.r.l., a company incorporated under the
laws of Italy with its registered office in Abano Terme (PD), C.A.P. 35031, Via
Ponte della Fabbrica 3/B, VAT number 03641500289 and registered with the
Company’s Register of Padua at number 01510440744, and a wholly-owned Subsidiary
of the Borrower.
 
“FAB Acquisition” means the acquisition by the Borrower, on the terms and
conditions set forth in the FAB Purchase Agreement, from the Seller of 100% of
the outstanding capital stock of FAB owned by the Seller.
 
“FAB Purchase Agreement” means the Sale and Purchase Agreement dated December
30, 2009 between the Seller and the Borrower, as in effect on December 30, 2009.
 
“Pledge Agreement” means the pledge and security agreement among the Borrower,
FAB and the Administrative Agent, in form and substance reasonably satisfactory
to the Administrative Agent, delivered pursuant to and in accordance with
Section 6.13 and providing for a pledge by the Borrower of 65% of the equity of
FAB in favor of the Administrative Agent.
 
“Related Documents” means the FAB Purchase Agreement and Registration Rights
Agreement (as such term is defined therein).
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Pledge Agreement.
 
“Seller” means Fidia Farmaceutici S.p.A., a company duly incorporated under the
laws of Italy.
 
(b)           The definition of  “Applicable Rate” in Section 1.01 of the Credit
Agreement shall be amended by replacing the reference to “0.75%” in clause (b)
of said definition with “1.25%”.
 
(c)           The definition of  “Loan Documents” in Section 1.01 of the Credit
Agreement shall be amended by adding the phrase “(including without limitation
the Pledge Agreement)” after the phrase “pursuant to Section 6.13” in said
definition.
 
(d)           The first sentence of Section 5.15 of the Credit Agreement shall
be amended by adding the following phrase to the end of said
sentence:  “(including as specifically disclosed in Schedule 5.15)”.
 
(e)           Section 5.16 of the Credit Agreement shall be amended by adding
the phrase “Except as specifically disclosed in Schedule 5.16,” to the beginning
of said Section 5.16.
 
2

--------------------------------------------------------------------------------


 
(f)           Section 6.13 of the Credit Agreement shall be amended by replacing
the phrase “(and in any event within 30 days)” therein with the phrase “(and in
any event, on or before February 26, 2010 for FAB, and within 30 days for any
other such Person)”.
 
(g)           Section 7.02(c) of the Credit Agreement shall be amended by adding
the following phrase at the end of said Section 7.02(c):
 
“provided, that the aggregate amount of Investments made by the Loan Parties in
FAB shall not exceed during each fiscal year set forth below, the amount set
forth opposite such fiscal year:
 
Fiscal Year
Amount
2010
$4,000,000
2011
$600,000
2012
$600,000
2013
$600,000
2014
$600,000
2015
$600,000

 
; provided, further, that (1) so long as no Default has occurred and is
continuing or would result from such Investment, any portion of any amount set
forth above, if not expended in the fiscal year for which it is permitted above,
may be carried over for expenditure in the next following fiscal year and (2) if
any such amount is so carried over, it will be deemed used in the applicable
subsequent fiscal year before the amount set forth opposite such fiscal year
above.”
 
(h)           Section 7.02(h) of the Credit Agreement shall be amended and
restated in its entirety to read as follows:
 
“(h)           the FAB Acquisition; and”
 
(i)           A new clause (i) shall be added to Section 7.02 of the Credit
Agreement as follows:
 
“(i)           so long as no Default has occurred and is continuing or would
result therefrom, other Investments not exceeding $500,000 in the aggregate in
any fiscal year of the Borrower.”
 
(j)           A new Section 7.11 shall be added to the Credit Agreement as
follows:
 
“7.11           FAB Purchase Agreement.  (a) Cancel or terminate any Related
Document or consent to or accept any cancellation or termination thereof; (b)
amend, modify or change in any material manner any term or condition of any
Related Document or give any consent, waiver or approval thereunder; (c) waive
any default under or any material breach of any term or condition of any Related
Document; or (d) take any other action in connection with any Related Document
that would materially impair the rights or interests of the Administrative Agent
or any Lender.”
 
3

--------------------------------------------------------------------------------


 
(k)           Section 8.02(j) of the Credit Agreement shall be amended by adding
the following phrase at the end of said Section 8.02(j):
 
“or the Pledge Agreement after delivery thereof pursuant to Section 6.13 shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority Lien on the Collateral purported to be
covered thereby;”
 
(l)            Schedules 5.06, 5.13, 7.01 and 7.03 to the Credit Agreement shall
be replaced in their entirety with Schedules 5.06, 5.13, 7.01 and 7.03 hereto.
 
(m)          New Schedules 5.15 and 5.16 shall be added to the Credit Agreement
in the forms attached as Schedules 5.15 and 5.16, respectively, hereto.
 
4.           Representations and Warranties.  Each Loan Party represents and
warrants to the Lenders and Administrative Agent that the representations and
warranties of such Loan Party set forth in the Credit Agreement and in each
other Loan Document to which such Loan Party is party are true and correct in
all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on the date hereof, as if made on and as of the date
hereof (except to the extent that such representations and warranties expressly
relate to an earlier date), after giving effect to the FAB Acquisition, and as
if each reference therein to the Credit Agreement included reference to this
Amendment and the Credit Agreement as amended hereby.
 
5.           Conditions Precedent.  This Amendment shall become effective, as of
the date hereof, upon the Administrative Agent’s receipt of the following, each
in form and substance satisfactory to the Administrative Agent and the Lenders:
 
(a)           this Amendment, duly executed and delivered by the Loan Parties
and Required Lenders;
 
(b)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with the Loan Documents to which
such Loan Party is a party or is to be a party;
 
(c)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that FAB is duly organized or formed, and that
FAB is validly existing, in good standing and qualified to engage in business in
Italy;
 
(d)           confirmation satisfactory to the Required Lenders of the
consummation of the FAB Acquisition strictly in accordance with the terms of the
FAB Purchase Agreement (other than the consent of the Required Lenders), without
any waiver or amendment not consented to by the Required Lenders of any term,
provision or condition set forth therein, and in compliance with all applicable
requirements of Law;
 
4

--------------------------------------------------------------------------------


 
(e)           certificates attesting to the solvency of each Loan Party before
and after giving effect to the FAB Acquisition, from its chief financial
officer;
 
(f)           an officer’s certificate of the Loan Parties, (1) to the effect
set forth in Sections 4, 5(g) and 5(h) hereof, and (2) attaching a certified,
true and correct copy of the FAB Purchase Agreement and related documents;
 
(g)           evidence that no Default shall have occurred and be continuing,
nor shall any Default result from the consummation of the transactions
contemplated herein and in the FAB Purchase Agreement;
 
(h)          evidence that all consents (other than the consent of the Lenders),
licenses and approvals required in connection with the execution, delivery and
performance by the Loan Parties of this Amendment, the FAB Acquisition, the FAB
Purchase Agreement and the transactions contemplated hereby and thereby shall
have been obtained and shall be in full force and effect;
 
(i)           evidence that the Borrower shall have paid in full to the
Administrative Agent for account of the Lenders a non-refundable amendment fee
equal to $74,000, which fee shall be fully earned, due and payable on the date
of this Amendment and which fee shall not be refunded in whole or in part under
any circumstance;
 
(j)           evidence that the Borrower shall have paid in full to the
Administrative Agent all invoiced costs and expenses (including reasonable
attorneys’ fees) incurred on behalf of the Administrative Agent in connection
with this Amendment; and
 
(k)          such other certificates or documents as the Administrative Agent
may reasonably require.
 
The Loan Parties agree that the amendment fee described in Section 5(i) hereof
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
 
6.           Condition Subsequent.  To induce the Lenders to consent to the FAB
Acquisition and the amendments to the Credit Agreement set forth in Section 3
hereof prior to the satisfaction of certain requirements of Section 6.13 of the
Credit Agreement, and without limiting any other provisions contained in the
Credit Agreement or the other Loan Documents, the Borrower hereby agrees to
deliver to the Administrative Agent, on or before February 26, 2010, the
following documents, each in form and substance satisfactory to the
Administrative Agent and the Lenders:
 
(a)           the Pledge Agreement, duly executed and delivered by each of the
parties thereto, together with evidence of the completion of all actions,
recordings and filings of or with respect to the Pledge Agreement that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created thereby;
 
(b)           documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) of the Credit Agreement; and
 
5

--------------------------------------------------------------------------------


 
(c)           favorable legal opinions of Massachusetts and Italian counsel to
the Loan Parties, and of Italian counsel to the Administrative Agent, each in
form and substance reasonably satisfactory to the Administrative Agent,
regarding the Pledge Agreement and the creation, perfection and enforceability
of the security interest created thereunder, and related matters as counsel to
the Administrative Agent may reasonably request, under applicable Massachusetts
and Italian laws.
 
7.           Effect on Loan Documents.  The Credit Agreement and the other Loan
Documents shall be and remain in full force and effect in accordance with their
terms and are hereby ratified and confirmed in all respects.  Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver or an amendment of any right, power, or
remedy of the Administrative Agent or Lenders under the Credit Agreement or any
other Loan Document.  Each Loan Party hereby ratifies and confirms in all
respects all of its obligations under the Credit Agreement and the other Loan
Documents.  For avoidance of doubt, the Loan Parties confirm that breach of
Section 6.13 (as amended hereby) shall constitute an Event of Default.
 
8.           No Novation; Entire Agreement.  This Amendment is not a novation or
discharge of the terms and provisions of the obligations of the Loan Parties
under the Loan Documents.  There are no other understandings, express or
implied, among the Loan Parties, Administrative Agent, Lenders and other parties
hereto regarding the subject matter hereof or thereof.
 
9.           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the law of The Commonwealth of Massachusetts.
 
10.         Counterparts; Facsimile Execution.  This Amendment may be executed
in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Amendment by facsimile shall be as effective as delivery of a manually
executed counterpart of this Amendment.  Any party delivering an executed
counterpart of this Amendment by facsimile also shall deliver a manually
executed counterpart of this Amendment (but the failure to deliver a manually
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Amendment).
 
11.         Construction.  This Amendment is a Loan Document.  Upon and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “herein”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as amended hereby.
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
 
 

 
LOAN PARTIES
     
ANIKA THERAPEUTICS, INC.
         
By:  /s/ Charles H. Sherwood
 
Name:  Charles H. Sherwood
 
Title:  Chief Executive Officer and President
             
ANIKA SECURITIES, INC.
         
By:   /s/ Charles H. Sherwood
 
Name:  Charles H. Sherwood
 
Title:  Chief Executive Officer and President
           

 
 
7

--------------------------------------------------------------------------------


 

 
LENDERS
     
BANK OF AMERICA, N.A.
         
By:  /s/ Jean S. Manthorne
 
Name:  Jean S. Manthorne
 
Title:  Senior Vice President
             
ADMINISTRATIVE AGENT
     
BANK OF AMERICA, N.A., as
 
Administrative Agent
         
By:  /s/ Jean S. Manthorne
 
Name:  Jean S. Manthorne
 
Title:  Senior Vice President
   



 
 
8

--------------------------------------------------------------------------------